PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/642,607
Filing Date: 6 Jul 2017
Appellant(s): Oakes, Shawn, A.



__________________
Robb D. Edmonds
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6, 8, 9, 16-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaghab (US 20050242096) further in view of Hodge (US 20140117016) and Waterbury (US 4170724).
Claim 1:  Jaghab discloses a lid 10 (reclosable cup lid) comprising an upper surface having at least one recess formed therein, the at least one recess having an arcuate shape [see P. 0011 & 0021: annular tracks 28, 29]; a panel door 32 (tab) configured to fit within the recess, the panel door 32 (tab) having curved ends, sliding about the periphery of the a top wall 20 between tracks 28, 29 [P. 0021], and having wing sections 38 which extend to the tracks 28, 29 [fig. 4], where to the extent that figures 2-4 seem to suggest to those skilled in the art that the panel door 32 (tab) has an arcuate shape corresponding to the arcuate shape of the recess it would appear to be obvious to make the wing sections 38 curved with peripheries matching those of the annular tracks 28, 29, resulting in the panel door 32 (tab) having an arcuate shape corresponding to the arcuate shape of the recess, in order to ensure that the panel door 32 (tab) slides smoothly; and an opening 14 disposed within the recess to allow fluid 
Jaghab does not disclose the recess having curved ends, the curved ends of the tab corresponding to curved ends of the recess, or the tab and the recess having corresponding s-shaped profiles to provide a friction fit therebetween.
Hodge teaches a retainer 62 having an s-shaped profile and an upper lip resting on the upper surface of a lid 12, resulting in a recessed inner portion, wherein the retainer 62 moves within a channel 40 having a corresponding s-shaped profile to provide a friction fit with the retainer 62 tab (see fig. 1, 2, and annotated fig. 6 below)
It would have been obvious to one of ordinary skill in the art to have modified the panel door 32 (tab) to have an upper lip resting on the upper surface and the panel door 32 (tab) and recess to have corresponding s-shaped profiles providing a friction fit therebetween, as taught by Hodge, in order to better restrain the panel door 32 (tab) in the lid 10 (reclosable cup lid).
Waterbury teaches a lid 11 having a slide closure 13 which slides within a guideway 14, wherein the slide closure 13 and guideway 14 have corresponding curved ends, and wherein the curved ends of the guideway 14 limit the extent of movement of the slide closure 13 (see fig. 1-4).


    PNG
    media_image2.png
    548
    524
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    360
    773
    media_image3.png
    Greyscale

Claim 2:  The combination discloses the panel door 32 (tab) sliding between the first and second position while maintained within the recess (see fig. 2-3).
Claim 3:  The combination discloses the arcuate shape of the recess being C-shaped (see fig. 2).
Claim 4:  The combination discloses the panel door 32 (tab) comprising at least one protrusion formed on an outer surface thereof, the at least one protrusion adapted to provide a friction fit within the recess to maintain the panel door 32 (tab) within the recess during use (see annotated fig. 6 above).
Claim 6:  The combination discloses the panel door 32 (tab) comprising an upper lip that rests on the upper surface of the lid 10 (reclosable cup lid) (see annotated fig. 6 above).
Claim 8:  The combination discloses the recess having a first radius of curvature R1, and a second radius of curvature, R2, and therefore a ratio of R1:R2.
While the figures are not to scale, figure 2 appears to depict a ratio of R1:R2 being within the range of about 1:1.1 to about 1:2.5 (see fig. 2), as it is clear from figure 
Claim 9:  The combination discloses that the panel door 32 (tab) moves within the recess from the first position to the second position so that the opening 14 is blocked when the panel door 32 (tab) is located in the first position, and the opening 14 is unobstructed when the panel door 32 (tab) is located in the second position (see fig. 2 and 3).
Claim 16:  Jaghab discloses a lid 10 (reclosable cup lid) comprising an upper surface having a first recess formed therein, wherein the first recess has an arcuate shape [see P. 0011 & 0021], a first radius of curvature, R1, and a second radius of curvature, R2, and therefore a ratio of R1:R2; a panel door 32 (tab) configured to fit within the first recess, the panel door 32 (tab) having curved ends, sliding about the periphery of the a top wall 20 between tracks 28, 29 [P. 0021], and having wing sections 38 which extend to the tracks 28, 29 [fig. 4], where to the extent that figures 2-4 seem to suggest to those skilled in the art that the panel door 32 (tab) has an arcuate shape corresponding to the arcuate shape of the first recess it would appear to be obvious to make the wing sections 38 curved with peripheries matching those of the annular tracks 
Jaghab does not disclose the first recess having curved ends, the curved ends of the tab corresponding to curved ends of the first recess, or the tab and the first recess having corresponding s-shaped profiles to provide a friction fit therebetween.
Hodge teaches a retainer 62 having an s-shaped profile and an upper lip resting on the upper surface of a lid 12, resulting in a recessed inner portion, wherein the retainer 62 moves within a channel 40 having a corresponding s-shaped profile to provide a friction fit with the retainer 62 tab (see fig. 1, 2, and annotated fig. 6 above).
It would have been obvious to one of ordinary skill in the art to have modified the panel door 32 (tab) to have an upper lip resting on the upper surface and the panel door 
Waterbury teaches a lid 11 having a slide closure 13 which slides within a guideway 14, wherein the slide closure 13 and guideway 14 have corresponding curved ends, and wherein the curved ends of the guideway 14 limit the extent of movement of the slide closure 13 (see fig. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lid 10 (reclosable cup lid) such that the recess was closed by curved ends instead of a pair of bosses 36, as taught by Waterbury, in order to more fully limit movement of the panel door 32 (tab).
While the figures are not to scale, figure 2 appears to depict a ratio of R1:R2 being within the range of about 1:1.1 to about 1:2.5 (see fig. 2), as it is clear from figure 4 that R1 is measured between the inner and outer extents of the upper surface of track 28 and R2 is measured between the inner and outer extents of the upper surface of track 29 and all ratios taken between these bounds fall within the claimed range of ratios, further it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to have made the ratio of R1:R2 be within the range of about 1:1.1 to about 1:2.5, since appellant has not disclosed that this ratio solves any stated problem or is for any particular purpose and no criticality has been established for this range.
Further, R1 is nearly identical to R3 and R2 is nearly identical to R4 as the wing sections 38 of the panel door 32 (tab) slide along the surfaces of the first recess 
Claim 17:  The combination discloses the panel door 32 (tab) having a recessed inner portion surrounded by sidewalls that conform to sidewalls of the first recess, and the panel door 32 (tab) having an upper lip extending outwardly from an upper portion of the sidewalls that conforms to the sidewalls of the first recess, whereby the upper lip rests on the upper surface when the panel door 32 (tab) is located within the first recess (see annotated fig. 6 above).
Claim 18:  The combination discloses the panel door 32 (tab) comprising a first protrusion formed on an outer surface thereof, the first protrusion adapted to provide a friction fit within the first recess to maintain the panel door 32 (tab) within the first recess during use (see annotated fig. 6 above).
Claim 21:  The combination discloses the panel door 32 (tab) having tab sidewalls and a recessed inner portion surrounded by the tab sidewalls that conform to sidewalls of the recess, the panel door 32 (tab) having an upper lip extending outwardly from an upper portion of the sidewalls that conforms to the sidewalls of the recess, whereby the upper lip rests on the upper surface when the panel door 32 (tab) is located within the recess (see annotated fig. 6 above).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaghab (US 20050242096), Hodge (US 20140117016), and Waterbury (US 4170724) as applied to claim 1 above, and further in view of Konno (US 20010013483).

Konno teaches a storage case (10) having an opening portion (17) having a recess with click protrusions (26 and 27) (protrusions) on inner sidewalls of the recess, the click protrusions (26 and 27) (protrusions) adapted to engage a lid (18) to provide an auditory response when the lid (18) is moved (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided an inner sidewall of the recess with a click protrusions (26 and 27) (protrusions) adapted to engage the panel door 32 (318) (tab), as taught by Konno, in order to provide a signal so that the user becomes aware of disengagement/engagement of the panel door 32 (tab).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaghab (US 20050242096), Hodge (US 20140117016), and Waterbury (US 4170724) as applied to claim 1 above, and further in view of Cole (WO 2007052014).
Claim 7:  The combination discloses the claimed invention except for the opening having an arcuate shape.
	Cole teaches a lid 20 having a port 28 having an arcuate shape (See fig. 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the opening 14 to be arcuate, as taught by .

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaghab (US 20050242096) further in view of Hodge (US 20140117016), Waterbury (US 4170724), and Konno (US 20010013483).
Claim 11:  Jaghab discloses a lid 10 (reclosable cup lid) comprising an upper surface having a first recess formed therein, the first recess having an arcuate shape [see P. 0011 & 0021]; a panel door 32 (tab) configured to fit within the first recess, the panel door 32 (tab) having curved ends, sliding about the periphery of the a top wall 20 between tracks 28, 29 [P. 0021], and having wing sections 38 which extend to the tracks 28, 29 [fig. 4], where to the extent that figures 2-4 seem to suggest to those skilled in the art that the panel door 32 (tab) has an arcuate shape corresponding to the arcuate shape of the first recess it would appear to be obvious to make the wing sections 38 curved with peripheries matching those of the annular tracks 28, 29, resulting in the panel door 32 (tab) having an arcuate shape corresponding to the arcuate shape of the first recess, in order to ensure that the panel door 32 (tab) slides smoothly, a second recess formed within the upper surface that provides a space for a user’s nose; and an opening 14 disposed within the first recess to allow fluid flow therethrough, wherein the panel door 32 (tab) is able to move within the first recess from a first position to a second position, and the opening 14 is unobstructed when the panel door 32 (tab) is located in the second position, wherein a pair of bosses 36 limit the extent of movement of the panel door 32 (tab) and wing sections 38 of the panel 
Jaghab does not disclose the first recess having curved ends, the curved ends of the tab corresponding to curved ends of the first recess, the tab and the first recess having corresponding s-shaped profiles to provide a friction fit therebetween, or the first recess comprising one or more protrusion formed on an inner sidewall thereof, the one or more protrusion adapted to engage the tab to provide an auditory response when the tab is moved to indicate a position of the tab relative to the opening.
Hodge teaches a retainer 62 having an s-shaped profile and an upper lip resting on the upper surface of a lid 12, resulting in a recessed inner portion, wherein the retainer 62 moves within a channel 40 having a corresponding s-shaped profile to provide a friction fit with the retainer 62 tab (see fig. 1, 2, and annotated fig. 6 above)
It would have been obvious to one of ordinary skill in the art to have modified the panel door 32 (tab) to have an upper lip resting on the upper surface and the panel door 32 (tab) and recess to have corresponding s-shaped profiles providing a friction fit therebetween, as taught by Hodge, in order to better restrain the panel door 32 (tab) in the lid 10 (reclosable cup lid).
Waterbury teaches a lid 11 having a slide closure 13 which slides within a guideway 14, wherein the slide closure 13 and guideway 14 have corresponding curved ends, and wherein the curved ends of the guideway 14 limit the extent of movement of the slide closure 13 (see fig. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lid 10 (reclosable cup lid) such that the 
Konno teaches a storage case (10) having an opening portion (17) having a recess with click protrusions (26 and 27) (protrusions) on inner sidewalls of the recess, the click protrusions (26 and 27) (protrusions) adapted to engage a lid (18) to provide an auditory response when the lid (18) is moved (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided an inner sidewall of the recess with a click protrusions (26 and 27) (protrusions) adapted to engage the panel door 32 (318) (tab), as taught by Konno, in order to provide a signal so that the user becomes aware of disengagement/engagement of the panel door 32 (tab).
Claim 12:  The combination discloses the panel door 32 (tab) comprising a first protrusion formed on an outer surface thereof, the first protrusion adapted to provide a friction fit within the first recess to maintain the panel door 32 (tab) within the first recess during use (see annotated fig. 6 above).
Claim 13:  The combination discloses the first recess having a first radius of curvature R1, and a second radius of curvature, R2, and therefore a ratio of R1:R2 and a width of the first recess being R2-R1.
While the figures are not to scale, figure 2 appears to depict a ratio of R1:R2 being within the range of about 1:1.1 to about 1:2.5 (see fig. 2), as it is clear from figure 4 that R1 is measured between the inner and outer extents of the upper surface of track 28 and R2 is measured between the inner and outer extents of the upper surface of track 29 and all ratios taken between these bounds fall within the claimed range of 
The combination discloses the claimed invention except for the width of the first recess being about 0.5 cm to about 3.0 cm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the width of the first recess be about 0.5 cm to about 3.0 cm as no criticality has been established for this parameter and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.
Claim 14:  The combination discloses the panel door 32 (tab) having a first radius of curvature, R3, and a second radius of curvature, R4, as the wing sections 38 of the panel door 32 (tab) fit beneath overlying tracks 28 & 29 and as the panel door 32 (tab) has an arcuate shape corresponding to the arcuate shape of the first recess (see fig. 2 and 4).
Claim 15:  The combination discloses a ratio of R3:R4 being within the range of about 1:1.1 to about 1:2.5 and a ratio of R1:R3 being about 1:1 as the wing sections 38 of the panel door 32 (tab) slide along the surfaces of the first recess having R1 and R2 resulting in R1 being nearly identical to R3 an R2 being nearly identical to R4 (see fig. 2 and 4).

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaghab (US 20050242096), Hodge (US 20140117016), and Waterbury (US 4170724) as applied to claim 18 above, and further in view of Cole (WO 2007052014).
Claim 19:  The combination discloses the claimed invention except for the tab further comprising a second protrusion formed on a lower surface thereof, the second protrusion providing a friction fit within the opening to maintain the tab within the opening when in the first position.
Cole teaches a lid 20 having a cap 318 having a protrusion on a lower surface thereof, the protrusion providing a friction fit within a port 28 to maintain the cap 318 within the port 28 when in a first position (see fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the panel door 32 (tab) with a second protrusion on its lower surface which provides a friction fit within the opening 14, as taught by Cole, in order to restrain the panel door 32 (tab) in the sealed position such that spillage does not occur.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaghab (US 20050242096), Hodge (US 20140117016), and Waterbury (US 4170724) as applied to claim 18 above, and further in view of Konno (US 20010013483).
Claim 20:  The combination discloses the claimed invention except for the first recess comprising one or more protrusion formed on an inner sidewall thereof, the one or more protrusion adapted to engage the tab to provide an auditory response when the tab is moved to indicate a position of the tab relative to the opening.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided an inner sidewall of the first recess with a click protrusions (26 and 27) (protrusions) adapted to engage the panel door 32 (318) (tab), as taught by Konno, in order to provide a signal so that the user becomes aware of disengagement/engagement of the panel door 32 (tab).

(2) Response to Argument

In response to appellant’s argument that the subject matter and issues on appeal are remarkably similar to those already overturned by the Board in Appeal #2017-007949 in Application No. 14/242,457 with regard to Cole in view of Wong and Frankenberg as both the primary reference overturned, Cole, and the current primary refence, Jaghab, disclose curvilinear paths for a closing mechanism, that Jaghab does not disclose a recess having curved ends or the curve[d] ends of the tab corresponding to the curved ends of the recess which was the same issue with Cole, that Jaghab also does not disclose a tab and recess having corresponding s-shaped profiles to provide a friction fit therebetween, the Examiner responds that the fact patterns of the rejection overturned by the Board in the parent case and the current rejection are different.  In the current rejection, no substitution or equivalence is being alleged.  Rather, motivation 

In response to appellants argument that narrower claims should not be rejected under 35 USC 103 and should be allowable for at least the same reasons as the broader parent claims of the ‘151 Patent, the Examiner replies that Jaghab (US 20050242096) was never applied during the prosecution of the ‘151 Patent.

In response to appellant’s argument that the subject matter and issues are the same as those reversed by the Board and that the Board’s reasoning and precedence applies here all the same, the Examiner replies that the fact patterns of the rejection overturned by the Board in the parent case and the current rejection are different.  The reasoning is not the same.  In the parent case the Examiner determined that it would have been obvious to substitute the sliding arrangement of Wong’s sliding member 300 for skirted cap 318 of Cole.  This Board was not persuaded that a skilled artisan would have been motivated to substitute Wong’s sliding member 300 for Cole’s arcuate-shaped cap 318 as a simple substitution of known art-recognized equivalents for predictable results.  In the current rejection, no substitution or equivalence is being alleged.  Rather, motivation has been used as a rationale for combining the references.  Further, the primary reference of the current rejection, Jaghab, and that of the parent 

In response to appellant’s argument that Cole and Jaghab both disclose curvilinear paths for a closing mechanism and are therefore redundant in this regard, the Examiner disagrees as the tabs of these prior art references function differently mechanically.

In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to appellant’s argument that that both Jaghab and Cole having sliding tabs mounted on an arcuate shaped track on an upper surface of a lid, the 

In response to appellant’s argument that the Board has already determined that it is not obvious to modify sliding tabs mounted on an arcuate shaped upper surface of a lid with portions of a recessed, linear sliding tab, the Examiner responds that this is not what was found by the Board.  The Board was not persuaded that a skilled artisan would have been motivated to substitute Wong’s linear sliding member 300 for Cole’s arcuate sliding skirted cap 318 as a simple substitution or as equivalent structures.  Appellant’s statement that the Board determined that it is not obvious to modify sliding tabs mounted on an arcuate shaped upper surface of a lid with portions of a recessed, linear sliding tab is a misrepresentation of the facts.  Further, in the rejection at hand, the primary reference Jaghab does not have a sliding tab mounted on an arcuate shaped upper surface of a lid.  Jaghab’s panel door 32 (tab) is within a recess (see annotated fig. 1 of the Non-Final dated 16 July 2021).  

In response to appellant’s argument that re-wording the rejection to say it would have been obvious to modify a sliding tab mounted on an arcuate shaped track sitting on top of the lid upper surface by recessing the entire tab and then form corresponding s-shaped profiles in both the tab and the surrounding sidewalls to provide a friction fit therebetween “in order to better restrain the panel door 32 (tab) in the lid 10 (reclosable cup lid)” does not change the issues or alter the outcome, the Examiner responds that this argument is not commensurate in scope with the rejection at hand as Jaghab 

In response to appellant’s argument that this “reasoning” does not explain why a skilled artisan would have made two major modifications to Jaghab’s tab (recess the door panel 32 (tab) and add corresponding s-shaped profiles to the tab and the recess) based on Hodge’s closure lid design and further taken that modified tab and modified recess and made yet a third major modification by modifying both the new recess and the modified tab to have curved ends, making the already existing bosses 36 on Jaghab’s lid irrelevant and superfluous, the Examiner initially responds that Appellant’s argument is not commensurate in scope with the rejection at hand.  Appellants first alleged major modification to Jaghab’s tab, that of recessing the door panel 32 (tab), does not occur in the rejection at hand.  Jaghab discloses its panel door 32 (tab) being within a recess (see annotated fig. 1 of the Non-Final dated 16 July 2021).  Further, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one of ordinary skill in the art to have modified the panel door 32 (tab) to have an upper lip resting on the upper surface and the panel door 32 (tab) and recess to have 



In response to appellant’s argument that the Board has already stated “The sliding closures of Cole and Wong being art recognized substitutes does not explain why skilled artisan would have replaced only one part of Cole’s cap 318 (the skirts) with only one part of Wong’s closure (the exterior protrusions) or consider the modification to be a simple substitution of equivalent parts.” See, Board’s Decision, pg. 8 and that that issue and reasoning equally applies here, the Examiner responds that the fact patterns are of the rejection overturned by the Board in the parent case and the current rejection are different.  The reasoning is not the same.  In the parent case the Examiner determined that it would have been obvious to substitute the sliding arrangement of Wong’s sliding member 300 for skirted cap 318 of Cole.  This Board was not persuaded that a skilled artisan would have been motivated to substitute Wong’s sliding member 300 for Cole’s arcuate-shaped cap 318 as a simple substitution of known art-recognized equivalents for predictable results.  In the current rejection, no substitution or equivalence is being alleged.  Rather, motivation has been used as a rationale for 

In response to Appellant’s argument that the Examiner has not provided any rational reasoning to explain why a skilled artisan would have replaced only one part of Jaghab’s lid with only one part of Hodge’s tab and asking why would one of ordinary skill in the art modify only the sliding tab on the arcuate upper surface of Jaghab’s lid to be recessed in view of Hodge’s linear sliding tab, the Examiner responds that this argument is not commensurate in scope with the rejection at hand.  Hodge is not relied upon to recess the sliding tab on the arcuate upper surface of Jaghab’s lid.  Jaghab discloses the panel door 32 (tab) being within a recess (see annotated fig. 1 of the Non-Final dated 16 July 2021).  

In response to Appellant’s argument that the Examiner has not provided any rational reasoning to explain why a skilled artisan would have replaced only one part of Jaghab’s lid and one part of Waterbury’s tab and asking why would one of ordinary skill in the art modify that already modified recessed tab and recess channel on the lid to have corresponding curved ends in view of the curved ends shown in Waterbury and 

In response to Appellant’s argument that modifying Jaghab’s upper surface mounted sliding tab to have curved ends in view of Waterbury would not “more fully limit movement of the panel door 32 (tab),” as asserted by the Examiner as Jaghab already discloses limit stops or bosses 36 for this exact same purpose, that there would be no apparent benefit or advantage for making this modification to Jaghab and therefore cannot support a basis for rejection under 35 USC 103, that the modification wastes time and money, and that no person of ordinary skill in the art would have been 

In response to appellant’s argument that Para. [0021] of Jaghab discloses limit stops or bosses 36 limit the extent of movement of the upper mounted tab 32 such that Jaghab’s lid already has a stop limiter it does not need a redundant feature, and that because Jaghab’s lid already has a stop limiter 36, two in fact, there is no apparent benefit or advantage to adding yet another stop feature in view of Waterbury, the Examiner replies that the rejection at hand does not result in a redundant feature to the stop limiters, but instead modifies the lid 10 (reclosable cup lid) to close the ends of the recess by curved ends instead of the bosses 36.  The combination does not have both curved ends and bosses.

In response to Appellant’s argument that the Examiner attempts to justify combining only various pieces of Jaghab and Hodge and Waterbury to arrive at the 

In response to Appellant’s argument that nowhere in the lengthy prosecution does the Examiner explain how the results from the combination or modification of Cole with Hodge and Waterbury could have been predictable and instead merely argues that it could have been done, the Examiner replies that the rejections at hand rely on motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (see MPEP 2143 I. G).

In response to Appellant’s argument that the Examiner has provided no objective reason to combine the various features of three different references to arrive at the claimed invention and that stating what a person of ordinary skill in the art “could do” and what is “within the skills of one of ordinary skill in the art” are irrelevant and are not a substitute for objective reasoning or motivation to combine the various features of the 

In response to Appellant’s argument that there is no objective evidence of record to suggest adding the recess of Hodge to the upper surface of Jaghab’s lid, the Examiner replies that this argument is not commensurate in scope with the rejection at hand as Hodge is not relied upon to recess the sliding tab on the arcuate upper surface of Jaghab’s lid.  Jaghab discloses the panel door 32 (tab) being within a recess (see annotated fig. 1 of the Non-Final dated 16 July 2021).  

In response to Appellant’s argument that there is no objective evidence of record to suggest adding the s-shaped profiles of Hodge to Jaghab’s tab 32 and the curved ends of the recess and tab of Waterbury to Jaghab’s already modified tab as these are significant changes to Jaghab’s that are not suggested or motivated by the prior art itself, without major hindsight reconstruction, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one of ordinary skill in the art to have modified the panel door 32 (tab) to have an upper lip resting on the upper surface and the panel door 32 (tab) and recess to have corresponding s-shaped profiles providing a friction fit therebetween, as taught by Hodge, in order to better restrain the panel door 32 (tab) in the lid 10 (reclosable cup lid) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lid 10 (reclosable cup lid) such that the recess was closed by curved ends instead of a pair of bosses 36, as taught by Waterbury, in order to more fully limit movement of the panel door 32 (tab).



In response to appellant’s argument that none of the asserted references disclose a tab having an arcuate shape as required in every claim as the Examiner relies solely on Jaghab in this regard and simply concludes that Jaghab’s tab/door 32 discloses this limitation and Jaghab’s Fig. 5 clearly shows that the proximate side of the wing 38 is straight and not curved, the Examiner replies that drawings can be relied on 


    PNG
    media_image4.png
    400
    373
    media_image4.png
    Greyscale


In response to appellant’s argument that none of the asserted references disclose a tab having an arcuate shape as required in every claim as the Examiners annotation of Jaghab’s Fig. 2 is not convincing and misleading as a proper analysis must look at the reference itself, the Examiner responds that the appellant's arguments 

In response to appellant’s argument that none of the asserted references disclose a tab having an arcuate shape as required in every claim as the clearance between the inner track 28 and the riser/cross-hatched center portion on the door panel 32 is smaller than the clearance between the outer track 29 and the other side of the riser on the door panel 32 which is wholly consistent with the wings 38 being straight and parallel and directly contradicts the Examiner’s speculation that the wings 38 have curved sides and because the tracks 28, 29 are clearly arcuate/curved the only logical way to have more clearance on the outside and less on the inside is if the wing 38 sides are straight and no other rational conclusion can be drawn from the reference itself, the Examiner responds that this argument is not geometrically correct. The clearances are dependent on the position of the riser/cross-hatched center portion on the door panel 32. If it is closer to one side the clearance on that side will be smaller than on the opposite side. If the tab/door 32 is straight and linear as asserted by the appellant and extends to the tracks 28, 29 as taught by figure 4 then the outer wing section 38 would extend past the track 29 at the tabs 32 distal ends, the inner wing section 38 could not extend as far as the tabs 32 distal ends as it is depicted in figure 2, and the tab/door 32 could not fit within or slide along the recess, as shown by annotated fig. 2, at item 21 of the Final Rejection dated 15 October 2020 which includes dotted lines tangential to the curvature of tracks 28 and 29 and located at the ends of the wings 38 along section line 

    PNG
    media_image5.png
    56
    83
    media_image5.png
    Greyscale


In response to appellant’s argument that the primary reference Jaghab’s lid cannot be modified to arrive at the claimed invention without substantially reconstructing and redesigning the entire lid as Jaghab’s lid would have to be entirely reconstructed and redesigned as firstly the upper rim 20 would have to be recessed, but only a portion of the upper rim 20 to be able to form a recess having curved ends and an arcuate shape, the wings 38 on the tab 32 and limiter bosses 36 would have to be completely eliminated, the tab 32 would have to be reconfigured to have curved ends and an arcuate shape and properly sized to fit within the recess, the curved ends and the arcuate shape of the tab would have to be machined to correspond to the arcuate shape and curved ends of the recess, the tab and the recess would have to be further modified to have corresponding s-shaped profiles to provide a friction fit therebetween, and to do this both the tab and the recess would have to have a sufficient sidewall KSR Int'l Co. v. Teleflex Inc., 550 U.S. 1727, 1731, 82 USPQ2d 1385, 1396 (2007). See also id. at 1742, 82 USPQ2d at 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").  One of ordinary skill in the art is presumed to have skills apart from what the prior art references expressly disclose. In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985).  Further, appellant’s argument is not commensurate in scope with the rejection in hand.  Jaghab discloses an upper surface having at least one recess formed therein (see annotated fig. 1 of the Non-Final dated 16 July 2021), the recess having an arcuate shape (see annotated fig. 1 of the Non-Final dated 16 July 2021), the panel door 32 (tab) has curved ends (see fig. 1 & 2), the panel door 32 (tab) has an arcuate shape (see arguments above), the panel door 32 (tab) fits within the recess (see annotated fig. 1 of the Non-Final dated 16 July 2021), the panel door 32 (tab) and recess are modified in view of Hodge to have corresponding s-shaped profiles providing a friction fit therebetween, and the recess is modified in view of Waterbury to be closed by curved ends corresponding to the curved ends of the panel door 32 (tab) instead of a pair of bosses 36.  As a recess already exists the upper rim 20 would not have to be recessed.  The wing sections 38 remain in the recess and beneath tracks 28, 29 and would in no way be eliminated.  The panel door 32 (tab) is disclosed with curved ends, an arcuate shape, and being sized to fit within the recess and would not have to be reconfigured to have curved ends, an arcuate shape, and be properly sized to fit within the recess.  The 

In response to appellant’s argument that the foregoing reconstruction and redesign would necessarily change the basic principle under which Jaghab was designed to operate as the wings 38 on Jaghab’s tab 28 are designed and intended to fit within guide rails 28, 29 that extend upwardly from the upper surface of the lid and these wings 38 would be rendered useless if located within a recess, and thus would have to be removed for a tab to fit within a recess such that the principle under which Jaghab was designed to operate would be severely frustrated if not defeated all together, the Examiner responds that Jaghab discloses the wings sections 38 being 

Examiner notes that appellant’s arguments of letters B-E do not provide any additional or further refutations against the art as applied to the independent claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALLAN D STEVENS/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Conferees:

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.